 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                      ***
 6    VICTOR TAGLE, SR.,                                        Case No. 2:20-cv-00204-RFB-BNW
 7                             Plaintiff,
                                                                ORDER
 8           v.
 9    BANK OF AMERICA, et al.,
10                             Defendants.
11

12           Plaintiff, who is a prisoner in the custody of High Desert State Prison, submitted a

13   complaint on January 30, 2020. (ECF No. 1-1). Plaintiff did not pay the full filing fee for this

14   case or file an application to proceed in forma pauperis.

15           Under 28 U.S.C. § 1915(a) and Local Rules (“LSR”) 1-1 and 1-2, plaintiff must complete

16   an application to proceed in forma pauperis and attach both an inmate account statement for the

17   past six months and a signed financial certificate. The court will retain plaintiff’s complaint (ECF

18   No. 1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff

19   will be granted an opportunity to file an application to proceed in forma pauperis, or in the

20   alternative, to pay the full filing fee for this action.

21           IT IS THEREFORE ORDERED that the clerk of court must send plaintiff the approved

22   form application to proceed in forma pauperis by a prisoner, as well as the accompanying

23   information form and instructions for filing an in forma pauperis application.

24           IT IS FURTHER ORDERED that within thirty days from the date of this order, plaintiff

25   must either: (1) file a complete application to proceed in forma pauperis, on the correct form with

26   complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400

27   fee for a civil action (which includes the $350 filing fee and the $50 administrative fee). Plaintiff

28
 1   is advised that failure to comply with this order will result in a recommendation that his case be

 2   dismissed.

 3           IT IS FURTHER ORDERED that the clerk of court must retain the complaint (ECF No.

 4   1-1) but must not file it at this time.

 5           DATED: January 31, 2020

 6

 7
                                                          BRENDA WEKSLER
 8                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
